Citation Nr: 1732258	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from September 1965 to September 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2013.  A transcript of the hearing is of record.  A February 2017 letter informed the Veteran that the VLJ who conducted the September 2013 hearing was no longer at the Board and asked him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran.

The Veteran's claim was remanded for additional development in April 2015 and May 2017.   Based on the association of VA treatment records, an August 2015 letter to the Veteran, the multiple VA examinations, and a readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran does not have any eye disability that was shown in service, has not otherwise been shown to have an eye disability related to service, and no current eye disability was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

An eye disability was not incurred in and is not otherwise related to service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In addition, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran primarily contends that he has an eye disability that was caused or aggravated by his service-connected diabetes mellitus, type II.  

The Veteran's service treatment records do not included complaints or treatment for dry eye, cataract, or retinopathy symptoms.  The Veteran's August 1968 Report of Medical Examination prior to separation from service included a normal examination of the eyes - other than bilateral defective vision that uncorrected was 20/70 in each eye and was corrected to 20/20.  In that regard, the Board notes that the Veteran's medical examination prior to entrance into service also showed bilateral defective vision with uncorrected vision of 20/200 in each eye that was correctable to 20/20 in each eye.  At that time, the Veteran also reported a prior history of wearing glasses.  The Veteran received prescription eyeglasses during service.  

In March 2005, the Veteran complained of dry lid crusting and some rubbery discharge during the day.  The assessment included diabetes mellitus without retinopathy, refractive error, meibomian gland dysfunction, and dry eye syndrome.  In March 2006, the Veteran was diagnosed with bilateral incipient cataracts.  Otherwise, the assessment also noted the absence of retinopathy due to diabetes mellitus or hypertension in either eye and continued the diagnoses of bilateral dry eye syndrome and refractive error with presbyopia.  

In August 2008, an optometry note included the Veteran's report of a history of diabetes for 4 to 5 years and complaints of tearing in both eyes.  He had been using artificial tears about once per day.  Following examination, the treatment provider indicated assessments of diabetes without retinopathy in either eye, hypertension with mild retinopathy bilaterally, and bilateral dry eye syndrome.  

An August 2009 VA treatment record included the Veteran's complaints of his eyes watering quite a bit.  The assessment was diabetes without retinopathy in either eye, hypertension with mild bilateral retinopathy, and dry eyes.

A January 2010 VA examination report included the Veteran's subjective complaints of dry eye and he was noted to have been diagnosed with diabetes mellitus in 2002.  The Veteran stated that he was close to needing insulin to control the diabetes and also had hypertension.  Following examination, the examiner noted that the Veteran had no diabetic retinopathy in either eye, but did have hypertensive retinopathy in the left eye.  There was an early cataract in the right eye that was not caused by the diabetes.  In that regard, the treatment provider indicated that the cause of the cataract was unknown, but that there was no evidence-based study showing that diabetes mellitus was the cause of cataracts.  No procedure had been performed for the diabetes mellitus that could have resulted in the formation of a cataract.  In addition, the Veteran had bilateral myopia, astigmatism, and presbyopia.  

In September 2010, the Veteran was noted to have diabetes mellitus, type II, without eye disease.  

In April 2011, the Veteran reported that his vision was blurry for 30 minutes after eating breakfast, but after that the vision was fine.  The symptoms began about 1 month previously.  The assessment questioned whether the blurred vision was due to elevation of blood sugar causing edema of the lens.  The Veteran was referred to the eye clinic.

In May 2011 and at other optometry treatment visits, the Veteran reported tearing and burning of the eyes and was assessed with diabetes mellitus, type II, with a history of visual fluctuations secondary to high blood glucose.

A January 2012 VA diabetes mellitus examination report specifically indicated that the Veteran did not have diabetic retinopathy.

The Veteran was afforded another VA examination in August 2012.  The examiner noted a diagnosis of dry eye syndrome.  The Veteran reported problems beginning in 2002.  He reported that he would appear to have decreased visual acuity as his sugar levels changed.  The Veteran reported that he had been diagnosed with diabetic retinopathy in 2008 at VA.  Following examination, the examiner found that the Veteran did not have diabetic retinopathy because the condition had resolved.  The Veteran did have dry eye syndrome that was not due to diabetes mellitus.  

A January 2013 private treatment record indicated that the Veteran had diabetes mellitus without mention of complication.  

In support of his claim, the Veteran submitted a June 2013 medical opinion from a private orthopedist.  A "Disclaimer" in the opinion indicated that an evaluation was performed on the basis of an examination and review of records.  However, there is no clinical information to suggest that an eye examination was performed.  The orthopedist opined that the Veteran had dry eye syndrome with a date of onset in 2006.  The orthopedist stated that "this can logically be connected to the diabetes as a secondary complication of diabetes.  The link between diabetes and dry eye is well-established in the medical literature (Mayo Clinic proceedings, Dlife.com and other).  Again, because of the small vessel disease, they develop dry eye."    

A June 2015 VA examination report for diabetes mellitus indicated that the Veteran had no disability associated with diabetes other than peripheral neuropathy.

The Veteran underwent a VA contract examination in January 2016.  The examiner noted review of the Veteran's electronic claims file.  The examiner noted diagnoses of conjunctivitis, corneal conditions, cataracts, and dry eye syndrome.  Other than the conjunctivitis, the date of diagnosis of which was unknown, the other disabilities were diagnosed in 2003 or thereafter.  The examiner also noted that the Veteran had been diagnosed with diabetes mellitus in approximately 2002.  The Veteran did not recall having been diagnosed with diabetic retinopathy.  The examiner concluded that on examination there was no diabetic retinopathy in either eye.

The Veteran was afforded another VA examination in May 2017.  The examiner noted review of the electronic claims file and medical records.  The examiner concluded that the Veteran did not now have or previously had an eye condition (other than congenital or development errors of refraction).  Following examination, the examiner concluded that the Veteran had diabetes without retinopathy in either eye and diagnosed dry eye syndrome.  The examiner concluded that it was less likely than not that there was an eye disability that was caused or aggravated by the Veteran's service-connected diabetes mellitus.  The rationale noted that there was no diabetic or dry eye cause for visual impairment or disability.  The Veteran's corrected acuity was 20/20 at far and near in each eye.  All anterior segment findings were normal bilaterally on examination.  The dilated eye exam revealed a healthy retina in each eye and the report indicated systemic diabetes without any diabetic retinopathy observed in either eye.  Dry eyes were noted with low tear break up time on cornea bilaterally.  Presence of meibomian gland dysfunction also was noted on examination, which contributed to the resulting dry eyes.  The examiner explained that meibomian glands were found within the upper and lower eyelids and were responsible for producing the lipid component of the tear film.  Whenever any component of the tear film was compromised, in the case of the Veteran the lipid component, the tear film evaporated faster than normal resulting in dry eyes.  Also, review of June 2015 treatment records included a notation of "possible floppy lid component" and the examiner noted that loose eyelids could cause more corneal exposure especially at night when asleep.  As such, the most likely cause for the current level of dry eyes was a combination of meibomian gland dysfunction and possible floppy lid component, which were not associated with time in service or systemic diabetes.  The corneas were clear on examination bilaterally and the current level of dry eye was stable.  Based on the foregoing and the evidence of record, there was no evidence of aggravation beyond the natural progression of the disease.  There also was no functional impairment noted due to the Veteran's eyes or his vision.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's diagnosed eye disabilities were incurred in service or are otherwise related to service or was caused or aggravated by a service-connected disability.

As to the Veteran's inconsistent contentions that he has been diagnosed with diabetic retinopathy, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has or had diabetic retinopathy.  The medical evidence of record is consistent that the Veteran does not have diabetic retinopathy.  The Board has considered the Veteran's contentions that he was at one point diagnosed with diabetic retinopathy by a VA treatment provider, but given that the VA medical records do not support this assertion and in light of the Veteran's inconsistent statements in that regard, the Board concludes that the medical evidence of record clearly demonstrates that the Veteran does not have diabetic retinopathy.  The Board recognizes that there have been diagnoses of hypertensive retinopathy during and prior to the appellate time period, which could account for the Veteran's inconsistent statements regarding a diagnosis of retinopathy; however, service connection for hypertension previously was specifically found not to be warranted.

As to the Veteran's diagnosed presbyopia, astigmatism, and myopia, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this case, there is no lay or medical evidence to suggest a superimposed disease or injury on the refractive errors of the eyes.  As will be discussed in greater detail below, the Veteran's other diagnosed eye disabilities are not related to his refractive errors or otherwise to service or service-connected disability.

As to the Veteran's other diagnosed eye disabilities during the appellate time period, including dry eye syndrome, cataracts, and meibomian gland dysfunction, the Board finds the VA medical examinations of record of significant probative value.  The May 2017 VA examination report explained that the most likely cause for the current level of dry eyes was a combination of meibomian gland dysfunction and possible floppy lid component, which were not associated with time in service and was not caused or aggravated by the systemic diabetes.  The report contained an extensive rationale that detailed the nature and causes of dry eye syndrome.  The January 2010 VA examination report discussed how there were no medical studies that showed any association between the direct development of cataracts and diabetes mellitus and that the Veteran had not undergone any treatment or procedures for his diabetes mellitus that could have resulted in the development of cataracts.  The examiner reached the above conclusions after reviewing all the evidence of record, including the June 2013 opinion from a private orthopedist that made the general contention that there was a well-known association between dry eye syndrome and diabetes and cited to several general medical facilities or organizations for support of that contention.  The Board finds the foregoing to be the most probative evidence of record regarding the etiology of the Veteran's eye disabilities.

In reaching that conclusion, the Board has considered the June 2013 medical opinion from a private orthopedist.  The foregoing opinion relied on the "well-established" link between diabetes and dry eyes due to small vessel disease, but provided only very general citations in support of that conclusion.  As such, the Board affords greater probative weight to the May 2017 opinion of the VA optometrist.  

The Board also has considered the Veteran's contentions that his dry eyes were caused or aggravated by his diabetes mellitus.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as burning, tearing, and dry eyes, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking dry eye syndrome diagnosed decades after service either to that service or his service-connected diabetes mellitus, however, the Board concludes that in this case his statements regarding any such link are substantially outweighed by the medical opinions of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

While the Board is sympathetic to the Veteran's sincere belief in his claim, the greater weight of the competent evidence of record does not support this contention.  In light of the foregoing, the Board finds that the preponderance of the evidence is against granting service connection and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for an eye disorder is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


